Citation Nr: 0204095	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  97-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis, 
secondary to the veteran's service-connected thyroidectomy 
with hypothyroidism associated with residuals from carcinoma 
of the thyroid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to April 
1958.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
osteoarthritis, secondary to the veteran's service-connected 
thyroidectomy with hypothyroidism associated with residuals 
from carcinoma of the thyroid.

The Board notes that the only issue before the Board is as 
stated above.  The veteran brought a claim for osteoporosis 
in January 1998.  The RO issued a rating decision in August 
2001 that denied service connection for osteoporosis, and the 
veteran, through his representative, appears to have filed a 
notice of disagreement (NOD) with the decision in February 
2002.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.201 (2001).  No Statement of the Case (SOC) 
has been issued following the NOD submitted.  As such, the 
issue of service connection for osteoporosis is remanded, as 
discussed below, to the RO.

The Board also notes that in April 2001, the veteran withdrew 
his perfected appeals for the following issues: an increased 
rating claim for incomplete paralysis of the long thoracic 
nerve with muscle atrophy; an increased rating claim for 
residuals from paralysis of the larynx, and; an increased 
rating claim for residuals from carcinoma of the thyroid, 
thyroidectomy with hypothyroidism.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.204(b).

The Board also notes a conflict regarding the terminology 
used for the issue in question.  The issue in question is 
service connection for osteoarthritis, secondary to the 
veteran's service-connected thyroidectomy with hypothyroidism 
associated with residuals from carcinoma of the thyroid.  The 
issue in question does not involve a claim for osteomyelitis.  
The issue of service connection for osteomyelitis was added 
to the claim for service connection for osteoarthritis, and 
first appears in the record in the March 2001 Supplemental 
Statement of the Case (SSOC).  The record is void of any 
claim by the veteran for osteomyelitis or of any medical 
records reflecting treatment or a diagnosis of osteomyelitis.  
Therefore, the issue on appeal is correctly characterized as 
service connection for osteoarthritis, secondary to the 
veteran's service-connected thyroidectomy with hypothyroidism 
associated with residuals from carcinoma of the thyroid.

REMAND

After the March 2001 SSOC, additional evidence was received 
by the RO in June 2001 and subsequently associated with the 
veteran's claims file.  The additional evidence is pertinent 
to both the veteran's service connection claim for 
osteoporosis and for his service connection claim for 
osteoarthritis.  After the receipt of the additional 
evidence, the RO issued a rating decision in August 2001 in 
regards to the veteran's service connection claim for 
osteoporosis.  A SSOC was not issued after the receipt of the 
additional evidence vis-à-vis the service connection claim 
for osteoarthritis.  The Board notes that a SSOC will be 
furnished to the veteran and his representative when 
additional pertinent evidence is received after a SOC or the 
most recent SSOC has been issued.  38 U.S.C.A. § 7105(d) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 19.31, 19.37(a) 
(2001).  As such, the Board is remanding the stated issue for 
the issuance of a SSOC that incorporates the evidence 
received in June 2001.

Upon review of the evidence of records, the Board has also 
determined that the VA examination  afforded the veteran in 
February 1998 is insufficient in light of the evidence 
received by the RO in June 2001.  The VA physician was asked 
by the RO to determine the relationship, if any, between the 
veteran's radiation therapy and osteoarthritis.  The February 
1998 examination report reflects that the VA physician stated 
that it is "very unlikely" that there is any relationship 
between radiation therapy and the veteran's osteoarthritis.  
But the letter, dated in September 1988 (received by the RO 
in June 2001), to M.E. Herring, M.D. from L.C. Haenel, D.O., 
states, in the context of the dosage of medications taken by 
the veteran, that his arthritis may be aggravated.  The 
letter additionally states that "in spite of what we do here 
with his bone metabolism, he still is probably going to 
suffer from arthritis."  The September 1988 brings up an 
issue not directly remarked upon by the VA physician in the 
February 1998 examination report.  As such, the claims folder 
should be forward to an appropriate VA physician to determine 
whether it is at least as likely as not that the veteran's 
osteoarthritis is related to the medications taken by the 
veteran after his thyroidectomy.

Additionally, the veteran, through his representative, filed 
a timely NOD in February 2002 with the RO's August 2001 
denial of his service connection for osteoporosis claim.  The 
record before the Board does not reflect that a SOC has been 
issued regarding this claim.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by an 
appropriate VA physician to determine if 
the veteran has osteoporosis.  The 
veteran's claims folder should be 
forwarded for review by the appropriate 
VA physician.  The appropriate VA 
physician should be specifically consider 
the veteran's complete contention, which 
is that the medications taken for 
maintenance after the thyroidectomy 
caused low calcium levels which in turn 
caused and/or contributed to osteoporosis 
which is then claimed to have led to his 
general osteoarthritis.

With the veteran's complete contention in 
mind, the appropriate VA physician should 
specifically determine whether it is as 
least as likely as not that the veteran's 
osteoarthritis is related to the 
medications taken by the veteran after 
his thyroidectomy.

2.  After the RO has received the report 
from the appropriate VA physician on the 
question stated above, the RO should 
furnish the veteran and his 
representative with an SSOC on the issue 
of entitlement to service connection for 
osteoarthritis, secondary to the 
veteran's service-connected thyroidectomy 
with hypothyroidism associated with 
residuals from carcinoma of the thyroid, 
that incorporates both the new report 
from the VA physician and the evidence 
received by the RO in June 2001.

3. The RO should also furnish the veteran 
and his representative with an SOC on the 
issue of service connection for 
osteoporosis that was denied by the RO in 
August 2001.  He should be advised of the 
necessity of filing a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




